Exhibit 10.17

Execution Version

 

LOGO [g862844dsp603.jpg]

JPMorgan Chase Bank, National Association

New York Branch

383 Madison Avenue

New York, NY, 10179

February 5, 2020

 

To:   

Integra Lifesciences Holdings Corporation

1100 Campus Road

Princeton, NJ 08540

   Attention:    Treasurer    Telephone No.:    (609) 275-0500    Facsimile No.:
   (609) 750-4264 Re:    Issuer Forward Repurchase Transaction

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between JPMorgan Chase Bank,
National Association, New York Branch (“Dealer”) and Integra Lifesciences
Holdings Corporation (“Counterparty”) on the Trade Date specified below (the
“Transaction”). The terms of the Transaction shall be set forth in this
Confirmation. This Confirmation shall constitute a “Confirmation” as referred to
in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement in the form of the
2002 ISDA Master Agreement (the “Agreement”) as if Dealer and Counterparty had
executed an agreement in such form (but without any Schedule except for (i) the
election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine) and (ii) (a) the election that the “Cross
Default” provisions of Section 5(a)(vi) of the Agreement shall apply to Dealer
with a “Threshold Amount” of three percent of the shareholders’ equity of
Dealer, (b) the phrase “or becoming capable at such time of being declared”
shall be deleted from clause (1) of such Section 5(a)(vi), (c) the following
language shall be added to the end thereof: “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”) and (d) the term
“Specified Indebtedness” shall have the meaning specified in Section 14 of the
Agreement, except that such term shall not include obligations in respect of
deposits received in the ordinary course of Dealer’s banking business). In the
event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The Transaction shall be the only
transaction under the Agreement. If there exists any ISDA Master Agreement
between Dealer and Issuer or any confirmation or other agreement between Dealer
and Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then, notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other



--------------------------------------------------------------------------------

agreement to which Dealer and Counterparty are parties, the Transaction shall
not be considered a transaction under, or otherwise governed by, such existing
or deemed to be existing ISDA Master Agreement, and the occurrence of any Event
of Default or Termination Event under the Agreement with respect to either party
or the Transaction shall not, by itself, give rise to any right or obligation
under any such other agreement or deemed agreement. Notwithstanding anything to
the contrary in any other agreement between the parties or their affiliates, the
Transactions shall not be “Specified Transactions” (or similarly treated) under
any other agreement between the parties or their affiliates and amounts due
under the Agreement shall not be subject to any right of set-off under any such
other agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:      Trade Date:    February 5, 2020   Seller:    Dealer   Buyer:
   Counterparty   Shares:    The common stock of Counterparty, par value USD
0.01 per share (Ticker Symbol: “IART”)   Prepayment:    Applicable   Prepayment
Amount:    As provided in Annex B to this Confirmation.   Prepayment Date:   
The second Exchange Business Day following the Trade Date   Exchange:    NASDAQ
Global Select Market   Related Exchange(s):    All Exchanges   Calculation
Agent:    Dealer; provided that, following the occurrence and during the
continuance of an Event of Default of the type described in Section 5(a)(vii) of
the Agreement with respect to which Dealer is the sole Defaulting Party, if the
Calculation Agent fails to timely make any calculation, adjustment or
determination required to be made by the Calculation Agent hereunder or to
perform any obligation of the Calculation Agent hereunder and such failure
continues for five Exchange Business Days following notice to the Calculation
Agent by Counterparty of such failure, Counterparty shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act, during the period commencing on the first
date the Calculation Agent fails to timely make such calculation, adjustment or
determination or to perform such obligation, as the case may be, and ending on
the earlier of the Early Termination Date with respect to such Event of Default
and the date on which such Event of Default is no longer continuing, as the
Calculation Agent and the parties shall work in reasonable good faith to execute
any appropriate documentation required by such replacement Calculation Agent.

 

2



--------------------------------------------------------------------------------

     All calculations and determinations by the Calculation Agent shall be made
in good faith and in a commercially reasonable manner. Following any calculation
by the Calculation Agent hereunder, upon written request by Counterparty, the
Calculation Agent will promptly (and in any event within five Scheduled Trading
Days) provide to Counterparty by email to the email address provided by
Counterparty in such written request a written summary and a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such calculation (including any
quotations, market data or information from internal or external sources, and
any assumptions, used in making such determination or calculation); provided,
however, that in no event will the Calculation Agent be obligated to share with
Counterparty any proprietary or confidential data or information or any
proprietary or confidential models used by it. Valuation Terms:      Averaging
Dates:    Each of the consecutive Exchange Business Days commencing on, and
including, the second Exchange Business Day immediately following the Trade Date
and ending on, and including, the Final Averaging Date.   Final Averaging Date:
   The Scheduled Final Averaging Date; provided that Dealer shall have the
right, in its absolute discretion, at any time to accelerate the Final Averaging
Date, in whole or in part, to any date that is on or after the Scheduled
Earliest Acceleration Date by written notice (the “Acceleration Notice”) to
Counterparty no later than 8:00 P.M., New York City time, on the Exchange
Business Day immediately following the accelerated Final Averaging Date.      In
the case of any acceleration of the Final Averaging Date in part (a “Partial
Acceleration”), Dealer shall specify in its written notice to Counterparty
accelerating the Final Averaging Date the corresponding percentage of the
Prepayment Amount that is subject to valuation on the related Valuation Date,
and Calculation Agent shall adjust the terms of the Transaction as it deems
appropriate, in a commercially reasonable manner, in order to take into account
the occurrence of such Partial Acceleration (including cumulative adjustments to
take into account all Partial Accelerations that occur during the term of the
Transaction).   Scheduled Final Averaging Date:    As provided in Annex B to
this Confirmation.   Scheduled Earliest Acceleration Date:    As provided in
Annex B to this Confirmation.   Valuation Date:    The Final Averaging Date.  
Averaging Date Disruption:    Modified Postponement, provided that
notwithstanding anything to the contrary in the Equity Definitions, if a Market
Disruption Event occurs on any Averaging Date, the Calculation Agent may, if
appropriate in light of market conditions, regulatory considerations or
otherwise, take any or all of the following actions: (i) determine that such
Averaging Date is a Disrupted Day in full, in which case, the VWAP Price for
such Disrupted Day shall not be included for purposes of determining the
Settlement Price and the Scheduled Final Averaging Date shall be postponed in
accordance with Modified Postponement (as modified herein) and/or (ii) determine
that such

 

3



--------------------------------------------------------------------------------

     Averaging Date is a Disrupted Day only in part, in which case the
Calculation Agent shall (x) determine the VWAP Price for such Disrupted Day
based on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day
taking into account the nature and duration of such Market Disruption Event and
(y) determine the Settlement Price based on an appropriately weighted average
instead of the arithmetic average described under “Settlement Price” below. Any
Exchange Business Day on which, as of the date hereof, the Exchange is scheduled
to close prior to its normal close of trading shall be deemed not to be an
Exchange Business Day. If a closure of the Exchange prior to its normal close of
trading on any Exchange Business Day is scheduled following the date hereof,
then such Exchange Business Day shall be deemed to be a Disrupted Day in full.
Section 6.6(a) of the Equity Definitions is hereby amended by replacing the word
“shall” in the fifth line thereof with the word “may,” and by deleting clause
(i) thereof, and Section 6.7(c)(iii)(A) of the Equity Definitions is hereby
amended by replacing the word “shall” in the sixth and eighth line thereof with
the word “may.”   Market Disruption Events:    Section 6.3(a) of the Equity
Definitions is hereby amended (A) by deleting the words “during the one hour
period that ends at the relevant Valuation Time, Latest Exercise Time, Knock-in
Valuation Time or Knock-out Valuation Time, as the case may be” in clause
(ii) thereof, and (B) by replacing the words “or (iii) an Early Closure.”
therein with “(iii) an Early Closure, or (iv) a Regulatory Disruption.”     
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.   Regulatory Disruption:    In the event Dealer concludes,
in its good faith, reasonable judgment, based on commercially reasonable
discretion and upon the advice of counsel, that it is appropriate, with respect
to any legal, regulatory or self-regulatory requirements or policies and
procedures generally applicable to accelerated share repurchase transactions,
consistently applied, and imposed by, or related to its compliance with,
applicable law, for it to refrain from or decrease any market activity, and in
order to maintain, establish or unwind a commercially reasonable hedge position,
on any Scheduled Trading Day or Days during the Calculation Period or, if
applicable, the Settlement Valuation Period, Dealer may by written notice to
Counterparty elect to deem that a Market Disruption Event has occurred and will
be continuing on such Scheduled Trading Day or Days. Settlement Terms:     
Initial Share Delivery:    On the Initial Share Delivery Date, Dealer shall
deliver to Counterparty the Initial Shares.   Initial Share Delivery Date:   
The second Exchange Business Day following the Trade Date.   Initial Shares:   
As provided in Annex B to this Confirmation.   Settlement Date:    The date that
falls one Settlement Cycle following the earlier of (i) the delivery of the
Acceleration Notice and (ii) the Scheduled Final Averaging Date.

 

4



--------------------------------------------------------------------------------

  Settlement:    On the Settlement Date, Dealer shall deliver to Counterparty
the Number of Shares to be Delivered, if a positive number. If the Number of
Shares to be Delivered is a negative number, the Counterparty Settlement
Provisions in Annex A shall apply.   Number of Shares to be Delivered:    A
number of Shares equal to (a) the Prepayment Amount divided by (b) (i) the
Settlement Price minus (ii) the Price Adjustment Amount; provided that the
Number of Shares to be Delivered as so determined shall be reduced by the number
of Shares delivered on the Initial Share Delivery Date.   Settlement Price:   
The arithmetic average of the VWAP Prices for all Averaging Dates.   VWAP Price:
   For any Averaging Date, dollar volume weighted average price per Share for
such day based on transactions executed during such day, excluding (i) trades
that do not settle regular way, (ii) opening (regular way) reported trades in
the consolidated system on such day, (iii) trades that occur in the last ten
minutes before the scheduled close of trading on the Exchange on such day and
ten minutes before the scheduled close of the primary trading in the market
where the trade is effected, and (iv) trades on such day that do not satisfy the
requirements of Rule 10b-18(b)(3) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), as reported at 4:15 p.m. New York City time on
such day on Bloomberg Page “IART <Equity> AQR SEC” (or any successor thereto)
or, in the event such price is not so reported on such day for any reason or is
manifestly incorrect, as reasonably determined and in a commercially reasonable
manner by the Calculation Agent using a volume weighted method.   Price
Adjustment Amount:    As provided in Annex B to this Confirmation.   Excess
Dividend Amount:    For the avoidance of doubt, all references to the Excess
Dividend Amount in Section 9.2(a)(iii) of the Equity Definitions shall be
deleted.   Other Applicable Provisions:    To the extent either party is
obligated to deliver Shares hereunder, the provisions of the last sentence of
Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws
arising as a result of the fact that Counterparty is the Issuer of the Shares)
and Section 9.12 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction. Dividends:      Dividend:    Any
dividend or distribution on the Shares other than any dividend or distribution
of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or 11.2(e)(ii)(B)
of the Equity Definitions. Share Adjustments:      Method of Adjustment:   
Calculation Agent Adjustment; provided that the declaration or payment of
Dividends shall not be a Potential Adjustment Event.

 

5



--------------------------------------------------------------------------------

     It shall constitute an additional Potential Adjustment Event if the
Scheduled Final Averaging Date is postponed pursuant to “Averaging Date
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of the Transaction as the
Calculation Agent determines appropriate to account for the economic effect on
the Transaction of such postponement, which adjustments shall be limited to
changes in volatility, interest rates, stock loan rate, adjustments to account
for the effect of, or liquidity relevant to the Shares or to such Transaction
taking into account whether the Calculation Period had fewer Scheduled Trading
Days than originally anticipated. Extraordinary Events:      Consequences of
Merger Events:      (a) Share-for-Share:    Cancellation and Payment   (b)
Share-for-Other:    Cancellation and Payment   (c) Share-for-Combined:   
Cancellation and Payment   Tender Offer:    Applicable; provided that
Section 12.1(d) of the Equity Definitions shall be amended by replacing “10%” in
the third line thereof with “20%.” If the Calculation Agent makes any adjustment
to the terms of this Transaction upon any particular Announcement Event of a
Tender Offer, then the Calculation Agent shall make a further adjustment to the
terms of the same Transaction upon any announcement regarding the abandonment of
any such event that gave rise to the original Announcement Event.   Consequences
of Tender Offers:      (a) Share-for-Share:    Cancellation and Payment   (b)
Share-for-Other:    Cancellation and Payment   (c) Share-for-Combined:   
Cancellation and Payment   Composition of Combined Consideration:    Not
Applicable   Consequences of Announcement Events:    Modified Calculation Agent
Adjustment as set forth in Section 12.3(d) of the Equity Definitions; provided
that references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “Announcement Date.” An Announcement Event shall be an
“Extraordinary Event” for purposes of the Equity Definitions, to which Article
12 of the Equity Definitions is applicable.   Announcement Event:    The
occurrence of an Announcement Date in respect of a potential Acquisition
Transaction (as defined in Section 10 below).   Announcement Date:    The date
of the first public announcement in relation to an Acquisition Transaction, or
any publicly announced change or amendment to the announcement giving rise to an
Announcement Date.   Provisions applicable to Merger Events and Tender Offers:
   The consequences set forth opposite “Consequences of Merger Events” and
“Consequences of Tender Offers” above shall apply regardless of whether a
particular Merger Event or Tender Offer relates to an Announcement Date for
which an adjustment has been made pursuant to Consequences of Announcement
Events, without duplication of any such adjustment.

 

6



--------------------------------------------------------------------------------

  New Shares:    In the definition of New Shares in Section 12.1(i) of the
Equity Definitions, the text in clause (i) thereof shall be deleted in its
entirety (including the word “and” following such clause (i)) and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.   Nationalization, Insolvency or Delisting:    Cancellation and
Payment; provided that in addition to the provisions of Section 12.6(a)(iii) of
the Equity Definitions, it shall also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Market or The NASDAQ Global Select Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.   Additional Disruption Events:      Change in
Law:    Applicable   Failure to Deliver:    Applicable   Insolvency Filing:   
Applicable   Hedging Disruption:    Applicable, provided that it shall not
constitute a Hedging Disruption if such event is solely due to the deterioration
of the creditworthiness of the Hedging Party.   Increased Cost of Hedging:   
Applicable, provided that it shall not constitute a Increased Cost of Hedging if
such event is solely due to the deterioration of the creditworthiness of the
Hedging Party.   Loss of Stock Borrow:    Applicable, provided that it shall not
constitute a Loss of Stock Borrow if such event is solely due to the
deterioration of the creditworthiness of the Hedging Party.   Maximum Stock Loan
Rate:    As provided in Annex B to this Confirmation.   Increased Cost of Stock
Borrow:    Applicable; provided that it shall not constitute a Increased Cost of
Stock Borrow if such event is solely due to the deterioration of the
creditworthiness of the Hedging Party.   Initial Stock Loan Rate:    As provided
in Annex B to this Confirmation.   Hedging Party:    For all applicable
Potential Adjustment Events and Extraordinary Events, Dealer; provided that all
determinations, adjustments and calculations by Dealer acting in such capacity
shall be made in a good faith and commercially reasonable manner (it being
understood that Hedging Party shall be subject to the requirements of the second
paragraph under “Calculation Agent” above).   Determining Party:    For all
Extraordinary Events, Dealer; provided that all determinations, adjustments and
calculations by Dealer acting in such capacity shall be made in a good faith and
commercially reasonable manner (it being understood that Determining Party shall
be subject to the requirements of the second paragraph under “Calculation Agent”
above).

 

7



--------------------------------------------------------------------------------

  Non-Reliance:    Applicable   Agreements and Acknowledgments Regarding Hedging
Activities:    Applicable   Additional Acknowledgments:    Applicable

3. Account Details:

 

  (a)

Account for payments to Counterparty:

 

Bank:    Bank of America Wire ABA#    026009593 Acct No.:    3756327238
Beneficiary:    Integra LifeSciences Corp Ref:    BOFAUS3N

Account for delivery of Shares to Counterparty:

 

Acct ID: 00178015 Company ID: 00547484 CUSIP: 457985AH2 or 457985AG4

 

  (b)

Account for payments to Dealer:

 

Bank:    JPMorgan Chase Bank, N.A. ABA#:    021000021 Acct No.:    099997979
Beneficiary:    JPMorgan Chase Bank, N.A. New York Ref:    Derivatives Account
for delivery of Shares to Dealer: DTC 0352   

4. Offices:

 

  (a)

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is: New York

JPMorgan Chase Bank, National Association

New York Branch

383 Madison Avenue

New York, NY, 10179

5. Notices: For purposes of this Confirmation:

 

  (a)

Address for notices or communications to Counterparty:

Integra LifeSciences Holdings Corporation

1100 Campus Road,

Princeton NJ, 08540 Attention:    Treasurer Telephone No.:    (609) 275-0500
Facsimile No.:    (609) 750-4264

 

8



--------------------------------------------------------------------------------

  (b)

Address for notices or communications to Dealer:

 

JPMorgan Chase Bank, National Association EDG Marketing Support Email:   
edg_notices@jpmorgan.com    edg_ny_corporate_sales_support@jpmorgan.com With a
copy to: Attention:    Sanjeet S. Dewal Title:    Executive Director
Telephone No.:    212-622-8783 Email Address:    sanjeet.s.dewal@jpmorgan.com

6. Additional Provisions Relating to Transactions in the Shares.

(a) Counterparty acknowledges and agrees that the Initial Shares delivered on
the Initial Share Delivery Date may be sold short to Counterparty. Counterparty
further acknowledges and agrees that Dealer may, during (i) the period from the
date hereof to the Valuation Date or, if later, the Scheduled Earliest
Acceleration Date without regard to any adjustment thereof pursuant to “Special
Provisions regarding Transaction Announcements” below, and (ii) the period from
and including the first Settlement Valuation Date to and including the last
Settlement Valuation Date, if any (together, the “Relevant Period”), purchase
Shares in connection with the Transaction, which Shares may be used to cover all
or a portion of such short sale or may be delivered to Counterparty. Such
purchases will be conducted independently of Counterparty. The timing of such
purchases by Dealer, the number of Shares purchased by Dealer on any day, the
price paid per Share pursuant to such purchases and the manner in which such
purchases are made, including without limitation whether such purchases are made
on any securities exchange or privately, shall be within the absolute discretion
of Dealer. It is the intent of the parties that the Transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the parties agree that this Confirmation
shall be interpreted to comply with the requirements of Rule 10b5-1(c), and
Counterparty shall not take any action that results in the Transaction not so
complying with such requirements. Without limiting the generality of the
preceding sentence, Counterparty acknowledges and agrees that (A) Counterparty
does not have, and shall not attempt to exercise, any influence over how, when
or whether Dealer effects any purchases of Shares in connection with the
Transaction, (B) during the period beginning on (but excluding) the date of this
Confirmation and ending on (and including) the last day of the Relevant Period,
neither Counterparty nor its officers or employees shall, directly or
indirectly, communicate any information regarding Counterparty or the Shares to
any employee of Dealer or its Affiliates (as defined in the Agreement)
responsible for trading the Shares in connection with the transactions
contemplated hereby, (C) Counterparty is entering into the Transaction in good
faith and not as part of a plan or scheme to evade compliance with federal
securities laws including, without limitation, Rule 10b-5 promulgated under the
Exchange Act and (D) Counterparty will not alter or deviate from this
Confirmation or enter into or alter a corresponding hedging transaction with
respect to the Shares. Counterparty also acknowledges and agrees that any
amendment, modification, waiver or termination of this Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c) under the Exchange Act. Without limiting
the generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer or director of Counterparty is aware of any material
nonpublic information regarding Counterparty or the Shares.

 

9



--------------------------------------------------------------------------------

(b) Counterparty agrees that neither Counterparty nor any of its Affiliates or
agents shall take any action that would cause Regulation M to be applicable to
any purchases of Shares, or any security for which the Shares are a reference
security (as defined in Regulation M), by Counterparty or any of its affiliated
purchasers (as defined in Regulation M) during the Relevant Period.

(c) Counterparty shall, at least one day prior to the first day of the Relevant
Period, notify Dealer of the total number of Shares purchased in Rule 10b-18
purchases of blocks pursuant to the once-a-week block exception contained in
Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Relevant
Period and during the calendar week in which the first day of the Relevant
Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18).

(d) During the Relevant Period, Counterparty shall (i) notify Dealer prior to
the opening of trading in the Shares on any day on which Counterparty makes, or
expects to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act of 1933, as amended (the “Securities Act”) of any merger,
acquisition, or similar transaction involving a recapitalization relating to
Counterparty (other than any such transaction in which the consideration
consists solely of cash and there is no valuation period), (ii) promptly notify
Dealer following any such announcement that such announcement has been made, and
(iii) promptly deliver to Dealer following the making of any such announcement a
certificate indicating (A) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of the announcement of such transaction and (B) Counterparty’s block
purchases (as defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of
Rule 10b-18 during the three full calendar months preceding the date of the
announcement of such transaction. In addition, Counterparty shall promptly
notify Dealer of the earlier to occur of the completion of such transaction and
the completion of the vote by target shareholders. Counterparty acknowledges
that any such public announcement may result in a Regulatory Disruption and may
cause the Relevant Period to be suspended. Accordingly, Counterparty
acknowledges that its actions in relation to any such announcement or
transaction must comply with the standards set forth in Section 6(a) above.

(e) Without the prior written consent of Dealer, Counterparty shall not, and
shall cause its Affiliates and affiliated purchasers (each as defined in Rule
10b-18) not to, directly or indirectly (including, without limitation, by means
of a cash-settled or other derivative instrument) purchase, offer to purchase,
place any bid or limit order that would effect a purchase of, or commence any
tender offer relating to, any Shares (or an equivalent interest, including a
unit of beneficial interest in a trust or limited partnership or a depository
share) or any security convertible into or exchangeable for Shares during the
Relevant Period, other than the purchase of 134,667 Shares in connection with
the issuance of Convertible Notes (as defined below).

Notwithstanding the foregoing, nothing in this Section 6(e) or this Confirmation
shall prohibit or apply to the following (each, a “Permitted Purchase”): (i) any
repurchase of Shares by or on behalf of Counterparty from holders of awards
granted under Counterparty’s equity incentive plans for the purpose of paying
the tax withholding obligations arising from vesting of, or paying the exercise
price in connection with the exercise of, or reacquiring Shares as a result of
the forfeiture of, any such awards, or (ii) any de minimis purchase of Shares by
or on behalf of Counterparty in connection with any 401(k), dividend
reinvestment or similar plan for participating employees or directors of
Counterparty or its affiliates, or any options exercised thereunder.
Notwithstanding the foregoing or anything herein to the contrary, (i) an agent
independent of Counterparty may purchase Shares effected by or for an issuer
plan of Counterparty in accordance with the requirements of
Section 10b-18(a)(13)(ii) under the Exchange Act (with “issuer plan” and “agent
independent of Counterparty”) each being used herein as defined in Rule 10b-18),
and (ii) Counterparty or any “affiliated purchaser” may purchase Shares in
(x) unsolicited transactions or (y) privately negotiated (off-market)
transactions, in each case, that are not “Rule 10b-18 purchases” (as defined in
Rule 10b-18) and are not expected to result in market transactions, in each
case, without the consent of Dealer.

 

10



--------------------------------------------------------------------------------

7. Representations, Warranties and Agreements.

(a) In addition to the representations, warranties and agreements in the
Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, Dealer as follows:

(i) As of the Trade Date, Counterparty will not be engaged in an “issuer tender
offer” as such term is defined in Rule 13e-4 under the Exchange Act, and it is
not aware of any third party tender offer with respect to the Shares within the
meaning of Rule 13e-1 under the Exchange Act.

(ii) Counterparty is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. This Confirmation has been
duly authorized, executed and delivered by Counterparty and (assuming due
authorization, execution and delivery thereof by Dealer) constitutes a valid and
legally binding obligation of Counterparty, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto. Counterparty has all
corporate power to enter into this Confirmation and to consummate the
transactions contemplated hereby and to purchase the Shares and deliver any
Shares in accordance with the terms hereof.

(iii) The execution and delivery by Counterparty of, and the performance by
Counterparty of its obligations under, this Confirmation, and the consummation
of the transactions herein contemplated, do not conflict with or violate (A) any
provision of the certificate of incorporation, by-laws or other constitutive
documents of Counterparty, (B) any statute or order, rule, regulation or
judgment of any court or governmental agency or body having jurisdiction over
Counterparty or any of its subsidiaries or any of their respective assets or
(C) any agreement or instrument filed as an exhibit to Counterparty’s Form 10-K
for the year ended December 31, 2018 (as updated by subsequent filings) to which
Counterparty or any of its subsidiaries is a party or by which Counterparty or
any of its subsidiaries is bound or to which Counterparty or any of its
subsidiaries is subject.

(iv) All governmental and other consents that are required to have been obtained
by Counterparty with respect to performance, execution and delivery of this
Confirmation have been obtained and are in full force and effect and all
conditions of any such consents have been complied with.

(v) As of the Trade Date, and as of the date of any election by Counterparty of
the Share Termination Alternative under (and as defined in) Section 11(a) below,
none of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares.

(vi) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(vii) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(viii) As of the Trade Date for each Transaction hereunder, such Transaction is
being entered into pursuant to a publicly disclosed Share buy-back program and
its Board of Directors has approved the use of an accelerated share repurchase
program to effect the Share repurchase program.

(ix) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.

 

11



--------------------------------------------------------------------------------

(x) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD $50,000,000 as of the date hereof.

(xi) Counterparty has made, and will make, all filings required to be made by it
with the Securities and Exchange Commission, any securities exchange or any
other regulatory body with respect to the Transaction.

(xii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(xiii) On the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date, Counterparty is not, or will not be, “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase the Shares hereunder in compliance with the corporate laws of
the jurisdiction of its incorporation.

(xiv) To the Company’s knowledge, no state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

(xv) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(c) Counterparty and Dealer each acknowledges to the other that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly,
Counterparty and Dealer each represents and warrants to the other that (i) it
has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.

(d) Counterparty agrees and acknowledges that Dealer is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of
the Bankruptcy Code.

 

12



--------------------------------------------------------------------------------

8. Additional Representations, Warranties and Covenants of Dealer.

In addition to the representations, warranties and covenants in this Agreement,
Dealer represents, warrants and covenants to Counterparty that:

(a) In addition to the covenants in the Agreement and herein, Dealer agrees to
use commercially reasonable efforts, during the Calculation Period and any
Settlement Valuation Period (as defined in Annex A) for any Transaction, to make
all purchases of Shares in connection with such Transaction in a manner that
would comply with the limitations set forth in clauses (b)(1), (b)(2), (b)(3)
and (b)(4) and (c) of Rule 10b-18, as if such rule were applicable to such
purchases and taking into account any applicable Securities and Exchange
Commission no-action letters as appropriate, and subject to any delays between
the execution and reporting of a trade of the Shares on the Exchange and other
circumstances beyond Dealer’s control; provided that, during a Calculation
Period, the foregoing agreement shall not apply to purchases made to dynamically
hedge for Dealer’s own account or the account of its affiliate(s) the
optionality arising under a Transaction (including, for the avoidance of doubt,
timing optionality); and provided further that, without limiting the generality
of the first sentence of this Section 8(a), Dealer shall not be responsible for
any failure to comply with (i) Rule 10b-18(b)(1) to the extent that Counterparty
has failed to comply with Section 7 hereof or (ii) Rule 10b-18(b)(3) to the
extent any transaction that was executed (or deemed to be executed) by or on
behalf of Counterparty or an “affiliated purchaser” (as defined under Rule
10b-18) pursuant to a separate agreement is not deemed to be an “independent
bid” or an “independent transaction” for purposes of Rule 10b-18(b)(3); and
provided, further, that Dealer shall not make any purchase in reliance on the
“one block per week” exception provided for in clause (b)(4) of Rule 10b-18
under the Exchange Act.

(b) Dealer hereby represents and covenants to Counterparty that it has
implemented policies and procedures, taking into consideration the nature of its
business, reasonably designed to ensure that individuals making investment
decisions related to any Transaction do not have access to material nonpublic
information regarding Issuer or the Shares.

(c) In connection with each Transaction, Dealer represents and warrants to
Counterparty that it has not, at any time before the Trade Date for such
Transaction, discussed any offsetting transaction(s) in respect of such
Transaction with any third party.

(d) Dealer shall provide, reasonably following a request by the Counterparty
(but in no event may the Counterparty make such request more than once per
calendar week) a report by electronic mail to the Counterparty stating the VWAP
Price for each Averaging Date to, but excluding, such date of request, along
with such other information as may be reported on Bloomberg as Counterparty may
reasonably request, subject in all respects to Dealer’s policies and procedures
in respect of the Transaction (including, without limitation, relevant
information barriers). For the avoidance of doubt and notwithstanding anything
to the contrary in the immediately preceding sentence, the VWAP Price for
purposes of this Master Confirmation shall be determined pursuant the language
opposite the caption “VWAP Price” in Section 1 of this Master Confirmation under
the heading “Valuation” and not on the basis of, or by reference to, any such
report.

9. Agreements and Acknowledgements Regarding Hedging.

Counterparty acknowledges and agrees that:

(a) During the Relevant Period, Dealer and its Affiliates may buy or sell Shares
or other securities or buy or sell options or futures contracts or enter into
swaps or other derivative securities in order to adjust its hedge position with
respect to the Transaction;

(b) Dealer and its Affiliates also may be active in the market for Shares other
than in connection with hedging activities in relation to the Transaction;

(c) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Settlement Price and/or the VWAP
Price; and

 

13



--------------------------------------------------------------------------------

(d) Any market activities of Dealer and its Affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.

10. Special Provisions regarding Transaction Announcements.

(a) If a Transaction Announcement occurs on or prior to the Settlement Date,
then the Calculation Agent shall make such adjustment to the exercise,
settlement, payment or any of the other terms of the Transaction (including
without limitation, the Number of Shares to be Delivered and the Price
Adjustment Amount) in a commercially reasonable manner as the Calculation Agent
determines appropriate to account for the economic effect of the Transaction
Announcement (and, for the avoidance of doubt, in such event the Number of
Shares to be Delivered may be reduced below zero pursuant to the proviso to such
definition). If a Transaction Announcement occurs after the Trade Date but prior
to the Scheduled Earliest Acceleration Date, the Scheduled Earliest Acceleration
Date shall be adjusted to be the date of such Transaction Announcement.

(b) “Transaction Announcement” means (i) the announcement of an Acquisition
Transaction, (ii) an announcement that Counterparty or any of its subsidiaries
has entered into an agreement, a letter of intent or an understanding to enter
into an Acquisition Transaction, (iii) the announcement of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, an Acquisition Transaction, or (iv) any other
similar announcement that in the reasonable judgment of the Calculation Agent is
bona fide and is reasonably likely to result in an Acquisition Transaction. For
the avoidance of doubt, announcements as used in this definition of Transaction
Announcement refer to any public announcement whether made by the Issuer or a
third party.

(c) “Acquisition Transaction” means (i) any Merger Event (and for purposes of
this definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and to “50%” by “85%” and as if the
clause beginning immediately following the definition of Reverse Merger therein
to the end of such definition were deleted) or Tender Offer, or any other
transaction involving the merger of Counterparty with or into any third party,
(ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) a recapitalization, reclassification, binding share exchange
or other similar transaction, (iv) any acquisition by Counterparty or any of its
subsidiaries where the aggregate consideration transferable by Counterparty or
its subsidiaries exceeds 25% of the market capitalization of Counterparty,
(v) any lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration receivable by Counterparty or its
subsidiaries exceeds 25% of the market capitalization of Counterparty and
(v) any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

11. Other Provisions.

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If either party would owe the other party any amount
pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to satisfy or to
require Dealer to satisfy, as the case may be, any such Payment Obligation, in
whole or in part, by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the Merger
Date, Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Share Termination”); provided that if Dealer would owe Counterparty
the Payment Obligation and Counterparty does not elect to require Dealer to
satisfy such Payment Obligation by the Share Termination Alternative in whole,
Dealer shall have the right, in its sole discretion, to elect to satisfy any
portion of such Payment Obligation that Counterparty has not so elected by the
Share Termination Alternative, notwithstanding Counterparty’s failure to elect
or election to the contrary; and provided further that Counterparty shall not
have the right to so elect (but, for the avoidance of doubt, Dealer shall have
the right to so elect) in the event of (i) an Insolvency, a Nationalization, a
Merger Event or a Tender Offer, in each case, in which the consideration or
proceeds to be paid to holders

 

14



--------------------------------------------------------------------------------

of Shares consists solely of cash or (ii) an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, which Event of Default or Termination Event
resulted from an event or events within Counterparty’s control. Upon such Notice
of Share Termination, the following provisions shall apply on the Scheduled
Trading Day immediately following the Merger Date, Tender Offer Date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable , with respect to the
Payment Obligation or such portion of the Payment Obligation for which the Share
Termination Alternative has been elected (the “Applicable Portion”):

 

Share Termination Alternative:    Applicable and means, if delivery pursuant to
the Share Termination Alternative is owed by Dealer, that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation or
the Applicable Portion, as the case may be. If delivery pursuant to the Share
Termination Alternative is owed by Counterparty, paragraphs 2 through 5 of Annex
A shall apply as if such delivery were a settlement of the Transaction to which
Net Share Settlement (as defined in Annex A) applied, the Cash Settlement
Payment Date were the Early Termination Date, the Forward Cash Settlement Amount
were zero (0) minus the Payment Obligation (or the Applicable Portion, as the
case may be) owed by Counterparty, and “Shares” as used in Annex A were replaced
by “Share Termination Delivery Units.” Share Termination Delivery Property:    A
number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation (or the Applicable Portion, as the case
may be) divided by the Share Termination Unit Price. The Calculation Agent shall
adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price. Share Termination Unit Price:    The value of property contained in
one Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent in good faith and in a commercially reasonable means
and notified by the Calculation Agent to the parties at the time of notification
of the Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization, Merger Event or
Tender Offer, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization, Merger Event or Tender
Offer. If such Insolvency, Nationalization, Merger Event or Tender Offer
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.
Failure to Deliver:    Applicable Other applicable provisions:    If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9,
9.10, 9.11 (except that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and Section 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

 

15



--------------------------------------------------------------------------------

(b) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(c) Staggered Settlement. If Dealer would owe Counterparty any Shares pursuant
to the “Settlement Terms” above, Dealer may, by notice to Counterparty on or
prior to the Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Dealer will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Settlement Terms” above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
Dealer will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that Dealer would
otherwise be required to deliver on such Nominal Settlement Date.

(d) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(e) Transfer and Assignment. Notwithstanding anything to the contrary in the
Agreement, without the consent of Counterparty, Dealer may assign any of its
rights or duties hereunder to any one of its Affiliates that has a long-term
issuer rating that is equal to or greater than the higher of Dealer’s credit
rating, as specified by at least one of Standard & Poor’s and Moody’s, at the
time of such transfer or assignment and such credit rating on the date of this
Master Confirmation; provided that, at the time of such transfer or assignment
(i) Counterparty will not be required to pay (including a payment in kind) to
the transferee any amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) of the Agreement (except in respect of interest under
Section 2(e), 6(d)(ii) or 6(e) of the Agreement) greater than the amount in
respect of which Counterparty would have been required to pay to Dealer in the
absence of such transfer or assignment; and (ii) Counterparty will not receive
any payment (including a payment in kind) from which an amount had been withheld
or deducted, on account of a Tax under Section 2(d)(i) of the Agreement (except
in respect of interest under Section 2(e), 6(d)(ii) or 6(e) of the Agreement),
in excess of that which Dealer would have been required to so withhold or deduct
in the absence of such transfer or assignment, except to the extent that the
transferee will be required to make additional payments pursuant to
Section 2(d)(i)(4) of the Agreement in respect of such excess.

(f) Additional Termination Events. The following shall each constitute an
Additional Termination Event with respect to which the Transaction is the sole
Affected Transaction and Counterparty is the sole Affected Party and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(a) of the Agreement:

(i) during the Relevant Period, the price per Share on the Exchange, as
determined by the Calculation Agent, is at or below the Threshold Price (as
provided in Annex B to this Confirmation) on two consecutive Exchange Business
Days, in which event the second such Exchange Business Day will be the Early
Termination Date; and

 

16



--------------------------------------------------------------------------------

(ii) at any time during the Relevant Period, Counterparty declares or pays any
Dividend (as defined above) to holders of record as of any date occurring prior
to the Settlement Date or, if the provisions of Annex A apply, the Cash
Settlement Payment Date.

(g) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “a material economic effect
on the relevant Transaction”;

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has a
material economic effect on the Transaction and, if so, will (i) make
appropriate adjustment(s), if any, to any one or more of:’ and the portion of
such sentence immediately preceding clause (ii) thereof is hereby amended by
deleting the words “diluting or concentrative” and the words “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing such latter phrase with the words “(and, for the avoidance of doubt,
adjustments may be made to account solely for changes in volatility, stock loan
rate or liquidity relative to the relevant Shares)”;

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “material economic effect
on the relevant Transaction”;

(iv) Section 11.2(e)(v) of the Equity Definitions is amended by adding the words
“at a premium to the current market price thereof (other than in connection with
Permitted Purchases)”;

(v) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that issuer”;

(vi) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(vii) Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

(h) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

 

17



--------------------------------------------------------------------------------

(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(j) Early Unwind. Notwithstanding anything to the contrary in the Agreement, in
the event the offering of Convertible Notes is not consummated for any reason by
5:00 p.m. (New York City time) on February 7, 2020 (or such later date as agreed
upon by the parties) (February 7, 2020 or such later date, the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty under the Transaction, including, for
the avoidance of doubt, any obligation of Dealer to deliver any Shares and
Counterparty’s obligation to make any payment with respect thereto, shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that if, after the Purchase Agreement is
executed and delivered, such offering of the Convertible Notes is not
consummated as a result of a failure by Counterparty to satisfy any condition
specified in Section 6 of the Purchase Agreement, Counterparty shall reimburse
Dealer for any costs or expenses (including market losses) relating to the
unwinding of its hedging activities in connection with the Transaction
(including any loss or cost incurred as a result of its terminating,
liquidating, obtaining, reestablishing or adjusting any hedge or related trading
position) and purchase from Dealer any Shares acquired by Dealer or one of more
of its affiliates in connection with the establishment of Dealer’s initial hedge
position with respect to the Transaction at the price equal to Dealer’s or such
affiliate’s cost of acquiring such Shares (as determined by Dealer in its sole
judgment). The amount of any such reimbursement shall be determined by the
Calculation Agent in its sole good faith discretion. The Calculation Agent shall
notify Counterparty of such amount and Counterparty shall pay such amount in
immediately available funds on the Early Unwind Date. Dealer and Counterparty
represent and acknowledge to the other that, subject to the proviso included in
this Section 11(j), upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

(k) Convertible Notes. “Convertible Notes” means the 0.50% Convertible Senior
Notes due 2025 (issued by Counterparty pursuant to an indenture to be dated
February 7, 2020 between Counterparty and Citibank, N.A., as trustee) in an
aggregate principal amount of USD $500,000,000.

(l) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer (the “Designator”) may designate any of its Affiliates (the “Designee”)
to deliver or take delivery, as the case may be, and otherwise perform its
obligations to deliver, if any, or take delivery of, as the case may be, any
such Shares or other securities in respect of the Transaction, and the Designee
may assume such obligations, if any. Such designation shall not relieve the
Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.

(m) Termination Currency. The Termination Currency shall be USD.

(n) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (i) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), (ii) any similar legal certainty
provision included in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (iii) the enactment of the WSTAA or any
regulation under the WSTAA, (iv) any requirement under the WSTAA or (v) any
amendment made by the WSTAA shall limit or otherwise impair either party’s right
to terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased cost, regulatory change or similar event under this
Confirmation, the Equity Definitions or the Agreement (including, but not
limited to, any right arising from any Change in Law, Hedging Disruption,
Increased Cost of Hedging or Illegality).

 

18



--------------------------------------------------------------------------------

(o) Tax Matters

(i) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(ii) HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement,
shall not include any tax imposed on payments treated as dividends from sources
within the United States under Section 871(m) of the Code or any regulations
issued thereunder. For the avoidance of doubt, any such tax imposed under
Section 871(m) of the Code is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(iii) Tax documentation. For the purpose of Section 4(a)(i) of the Agreement,
Counterparty shall provide to Dealer, and Dealer shall provide to Counterparty,
a valid U.S. Internal Revenue Service Form W-9, or any successor thereto, (i) on
or before the date of execution of this Confirmation and (ii) promptly upon
learning that any such tax form previously provided has become obsolete or
incorrect. Additionally, Counterparty or Dealer shall, promptly upon reasonable
request by the other party, provide such other tax forms and documents
reasonably requested by the other party.

(iv) Tax Representations.

 

  (A)

For the purpose of Section 3(f) of the Agreement, Counterparty is a corporation
for U.S. federal income tax purposes and is organized under the laws of the
State of Delaware. Counterparty is a “U.S. person” (as that term is used in
section 1.1441-4(a) (3)(ii) of United States Treasury Regulations) for U.S.
federal income tax purposes and an exempt recipient under Treasury Regulation
Section 1.6049-4(c)(1)(ii). For the purpose of Section 3(f) of the Agreement,
Dealer is a U.S. person (as that term is defined in Section 7701(a)(30) of the
Code and used in Section 1.1441-4(a)(3)(ii) of the United States Treasury
Regulations) for U.S. federal income tax purposes.

 

  (B)

For purposes of Section 3(e) of the Agreement, each of Dealer and Counterparty
represents and warrants to, and agrees with, the other party that it is not
required by any applicable law, as modified by the practice of any relevant
governmental revenue authority, of any Relevant Jurisdiction to make any
deduction or withholding for or on account of any Tax from any payment (other
than interest under Section 9(h) of the Agreement or any amount treated as
interest for U.S. federal income tax purposes) to be made by it to the other
party under the Agreement or this Confirmation. In making this representation,
it may rely on (i) the accuracy of any representations made by the other party
pursuant to Section 3(f) of the Agreement (but replacing in Section 3(f) the
word “Schedule” with the word “Confirmation”) and Section 11(o) of this
Confirmation, (ii) the satisfaction of the agreement contained in
Section 4(a)(i) or 4(a)(iii) of the Agreement or Section 11(o)(iii) of this
Confirmation and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of the Agreement or
Section 11(o)(iii) of this Confirmation and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement (but
replacing in Section 3(f) the word “Schedule” with the word “Confirmation”),
except that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position.

 

19



--------------------------------------------------------------------------------

(p) U.S. Stay Regulations. The parties acknowledge and agree that (i) to the
extent that prior to the date hereof both parties have adhered to the 2018 ISDA
U.S. Resolution Stay Protocol (the “Protocol”), the terms of the Protocol are
incorporated into and form a part of this Confirmation, and for such purposes
this Confirmation shall be deemed a Protocol Covered Agreement, Dealer shall be
deemed a Regulated Entity and Counterparty shall be deemed an Adhering Party;
(ii) to the extent that prior to the date hereof the parties have executed a
separate agreement the effect of which is to amend the qualified financial
contracts between them to conform with the requirements of the QFC Stay Rules
(the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of this Confirmation, and for such purposes
this Confirmation shall be deemed a Covered Agreement, Dealer shall be deemed a
Covered Entity and Counterparty shall be deemed a Counterparty Entity; or
(iii) if clause (i) and clause (ii) do not apply, the terms of Section 1 and
Section 2 and the related defined terms (together, the “Bilateral Terms”) of the
form of bilateral template entitled “Full-Length Omnibus (for use between U.S.
G-SIBs and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and, a copy of which is available upon request), the effect of which is to amend
the qualified financial contracts between the parties thereto to conform with
the requirements of the QFC Stay Rules, are hereby incorporated into and form a
part of this Confirmation, and for such purposes this Confirmation shall be
deemed a “Covered Agreement,” Dealer shall be deemed a “Covered Entity” and
Counterparty shall be deemed a “Counterparty Entity.” In the event that, after
the date of this Confirmation, both parties hereto become adhering parties to
the Protocol, the terms of the Protocol will replace the terms of this
paragraph. In the event of any inconsistencies between this Confirmation and the
terms of the Protocol, the Bilateral Agreement or the Bilateral Terms (each, the
“QFC Stay Terms”), as applicable, the QFC Stay Terms will govern. Terms used in
this paragraph without definition shall have the meanings assigned to them under
the QFC Stay Rules. For purposes of this paragraph, references to “this
Confirmation” include any related credit enhancements entered into between the
parties or provided by one to the other. In addition, the parties agree that the
terms of this paragraph shall be incorporated into any related covered affiliate
credit enhancements, with all references to Dealer replaced by references to the
covered affiliate support provider.

(i) “QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2,
252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited
exceptions, require an express recognition of the stay-and-transfer powers of
the FDIC under the Federal Deposit Insurance Act and the Orderly Liquidation
Authority under Title II of the Dodd Frank Wall Street Reform and Consumer
Protection Act and the override of default rights related directly or indirectly
to the entry of an affiliate into certain insolvency proceedings and any
restrictions on the transfer of any covered affiliate credit enhancements.

(q) Communications with Employees of J.P. Morgan Securities LLC. If Counterparty
interacts with any employee of J.P. Morgan Securities LLC with respect to any
Transaction, Counterparty is hereby notified that such employee will act solely
as an authorized representative of JPMorgan Chase Bank, N.A. (and not as a
representative of J.P. Morgan Securities LLC) in connection with such
Transaction.

(r) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(s) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by email transmission to the address for Notices indicated above.

Yours sincerely,

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By:   /s/ Sanjeet Dewal Name:  
Sanjeet Dewal Title:   Executive Director

 

Confirmed as of the date first above written: INTEGRA LIFESCIENCES HOLDINGS
CORPORATION By:   /s/ Peter J. Arduini Name:   Peter J. Arduini Title:  
President, Chief Executive Officer



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Confirmation:

 

Settlement Currency:    USD Settlement Method Election:    Applicable; provided
that (i) Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share” and (ii) the Electing Party may make a settlement method election only if
the Electing Party represents and warrants to Dealer in writing on the date it
notifies Dealer of its election that, as of such date, none of Counterparty and
its officers and directors is aware of any material nonpublic information
regarding Counterparty or the Shares. Electing Party:    Counterparty Settlement
Method    Election Date:    The date that is the earlier of (i) 3 Exchange
Business Days prior to the Scheduled Final Averaging Date and (ii) the second
Exchange Business Day immediately following the Valuation Date. Default
Settlement Method:    Net Share Settlement Special Settlement:    Either (i) a
settlement to which this Annex A applies that follows the occurrence of a
Transaction Announcement to which Section 10 of this Confirmation applies or
(ii) any settlement to which paragraphs 2 through 5 of this Annex A apply that
follows a termination or cancellation of the Transaction pursuant to Section 6
of the Agreement or Article 12 of the Equity Definitions to which Section 11(a)
of this Confirmation applies. Forward Cash Settlement    Amount:    The Number
of Shares to be Delivered multiplied by the Settlement Valuation Price.
Settlement Valuation Price:    The arithmetic average of the VWAP Prices for all
Averaging Dates in the Settlement Valuation Period, subject to Averaging Date
Disruption, determined as if each Settlement Valuation Date were an Averaging
Date (with Averaging Date Disruption applying as if the last Settlement
Valuation Date were the Final Averaging Date and the Settlement Valuation Price
were the Settlement Price). Settlement Valuation Period:    A number of
Scheduled Trading Days necessary or appropriate to unwind a commercially
reasonable hedge position in a commercially reasonable manner, beginning on the
Scheduled Trading Day immediately following the earlier of (i) the Scheduled
Terminated Date or (ii) the Exchange Business Day immediately following the
Termination Date, Dealer shall notify Counterparty of the last Scheduled Trading
Day of the Settlement Valuation Period on or prior to the Exchange Business Day
immediately following such last Scheduled Trading Day. Cash Settlement:    If
Cash Settlement is applicable, then Counterparty shall pay to Dealer the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date.

 

A-1



--------------------------------------------------------------------------------

Cash Settlement Payment Date:    The date one Settlement Cycle following the
last Settlement Valuation Date. Net Share Settlement    Procedures:    If Net
Share Settlement is applicable, Net Share Settlement shall be made in accordance
with paragraphs 2 through 5 below.

2. Net Share Settlement shall be made by delivery on the Settlement Date of a
number of Shares equal to the product of (i) the absolute value of the Number of
Shares to be Delivered and (ii) 100%, plus a commercially reasonable amount
determined by Dealer to account for the fact that such Shares will not be
registered for resale; provided that in the case of a Special Settlement, Net
Share Settlement shall be made (i) by delivery on the Cash Settlement Payment
Date (such date, the “Net Share Settlement Date”) of a number of Shares (the
“Restricted Payment Shares”) with a value equal to the absolute value of the
Forward Cash Settlement Amount (with such Shares’ value based on the realizable
market value thereof to Dealer (which value shall take into account an
illiquidity discount resulting from the fact that the Restricted Payment Shares
will not be registered for resale), as determined by the Calculation Agent in a
good faith commercially reasonable manner (the “Restricted Share Value”)), and
paragraph 3 of this Annex A shall apply to such Restricted Payment Shares, and
(ii) by delivery of the Make-Whole Payment Shares as described in paragraph 4
below.

3. (a) All Restricted Payment Shares and Make-Whole Payment Shares shall be
delivered to Dealer (or any affiliate of Dealer designated by Dealer) pursuant
to the exemption from the registration requirements of the Securities Act
provided by Section 4(a)(2) thereof.

(b) As of or prior to the date of delivery, Dealer and any potential purchaser
of any such Shares from Dealer (or any affiliate of Dealer designated by Dealer)
identified by Dealer shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them).

(c) As of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) in connection with the private placement of such Shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
Shares by Dealer (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
Dealer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, Dealer and its affiliates, and shall provide
for the payment by Counterparty of all reasonable and actual, documented
out-of-pocket expenses of Dealer (and any such Affiliate) in connection with
such resale up to an amount equal to 2.00% of the amount determined in clause
(2) of paragraph 2 above, including all reasonable fees and actual, documented
out-of-pocket expenses of one outside counsel for Dealer, and shall contain
representations, warranties and agreements of Counterparty reasonably necessary
or advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales.

(d) Counterparty shall not take or cause to be taken any action that would make
unavailable either (i) the exemption set forth in Section 4(a)(2) of the
Securities Act for the sale of any Restricted Payment Shares or Make-Whole
Payment Shares by Counterparty to Dealer or (ii) an exemption from the
registration requirements of the Securities Act reasonably acceptable to Dealer
for resales of Restricted Payment Shares and Make-Whole Payment Shares by the
Dealer (or an affiliate of Dealer).

(e) Counterparty expressly agrees and acknowledges that the public disclosure of
all material information relating to Counterparty is within Counterparty’s
control.

 

A-2



--------------------------------------------------------------------------------

4. If Restricted Payment Shares are delivered in accordance with paragraph 3
above, on the last Settlement Valuation Date, a balance (the “Settlement
Balance”) shall be established with an initial balance equal to the absolute
value of the Forward Cash Settlement Amount. Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, Dealer shall sell
all such Restricted Payment Shares or Make-Whole Payment Shares in a
commercially reasonable manner. At the end of each Exchange Business Day upon
which sales have been made, the Settlement Balance shall be reduced by an amount
equal to the aggregate proceeds received by Dealer or its affiliate upon the
sale of such Restricted Payment Shares or Make-Whole Payment Shares, less a
customary and commercially reasonable private placement fee for private
placements of common stock by similar issuers. If, on any Exchange Business Day,
all Restricted Payment Shares and Make-Whole Payment Shares have been sold and
the Settlement Balance has not been reduced to zero, Counterparty shall
(i) deliver to Dealer or as directed by Dealer one Settlement Cycle following
such Exchange Business Day an additional number of Shares (the “Make-Whole
Payment Shares” and, together with the Restricted Payment Shares, the “Payment
Shares”) equal to (x) the Settlement Balance as of such Exchange Business Day
divided by (y) the Restricted Share Value of the Make-Whole Payment Shares as of
such Exchange Business Day or (ii) promptly deliver to Dealer cash in an amount
equal to the then remaining Settlement Balance. This provision shall be applied
successively until either the Settlement Balance is reduced to zero or the
aggregate number of Restricted Payment Shares and Make-Whole Payment Shares
equals the Maximum Deliverable Number. If on any Exchange Business Day,
Restricted Payment Shares and Make-Whole Payment Shares remain unsold and the
Settlement Balance has been reduced to zero, Dealer shall promptly return such
unsold Restricted Payment Shares or Make-Whole Payment Shares.

5. Notwithstanding the foregoing, in no event shall Counterparty be required to
deliver more than the Maximum Deliverable Number of Shares hereunder. “Maximum
Deliverable Number” means the number of Shares set forth as such in Annex B to
this Confirmation. Counterparty represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day from the
date hereof to the Settlement Date or, if Counterparty has elected to deliver
any Payment Shares hereunder in connection with a settlement to which paragraphs
3 and 4 apply, to the date on which resale of such Payment Shares is completed
(the “Final Resale Date”)) that the Maximum Deliverable Number is equal to or
less than the number of authorized but unissued Shares of Counterparty that are
not reserved for future issuance in connection with transactions in such Shares
(other than the transactions under this Confirmation) on the date of the
determination of the Maximum Deliverable Number (such Shares, the “Available
Shares”). In the event Counterparty shall not have delivered the full number of
Shares otherwise deliverable as a result of this paragraph 5 (the resulting
deficit, the “Deficit Shares”), Counterparty shall be continually obligated to
deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent that,
(i) Shares are repurchased, acquired or otherwise received by Counterparty or
any of its subsidiaries after the date hereof (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved or
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify Dealer of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter.

 

A-3



--------------------------------------------------------------------------------

ANNEX B

 

Prepayment Amount:    USD 92,368,421.11 Scheduled Final Averaging Date:   
June 1, 2020 (or if such date is not an Exchange Business Day, the next
following Exchange Business Day). Scheduled Earliest Acceleration Date:   
April 17, 2020 (or if such date is not an Exchange Business Day, the next
following Exchange Business Day). Initial Shares:    1,303,948 Shares Price
Adjustment Amount:    USD 1.1334 Maximum Stock Loan Rate:    200 basis points
Initial Stock Loan Rate:    50 basis points Threshold Price:    USD 28.34
Maximum Deliverable Number:    3,259,870 Shares

 

B-1